Citation Nr: 1534893	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-03 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition (claimed as flat feet).

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to April 1975.  

The claim seeking service connection for a bilateral foot condition is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The claim was originally before the Board on appeal from a July 2009 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned in May 2012.  A transcript of the hearing is of record.  

In a decision issued in March 2014, the Board, in pertinent part, reopened the Veteran's service connection claim and denied the claim on the merits.  The Veteran appealed that decision to the Court.  In an April 2015 Memorandum Decision, the Court vacated the portion of the Board's March 2014 decision that denied service connection for a bilateral foot condition and remanded the matter for readjudication.  See Medrano v. Nicholson, 21 Vet. App. 165, 170-71 (2007) (citing 38 U.S.C.A. § 7261(a)(4) and noting that the Court is not permitted to reverse the Board's findings of fact when they are favorable to a claimant).

The matter of whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss is before the Board on appeal from a June 2014 decision of the Winston-Salem RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

REMAND

A.  Bilateral Foot Condition

In its April 2015 Memorandum Decision, the Court found that the Board relied on its own unsubstantiated medical opinion when it concluded that the Veteran's preexisting bilateral pes planus was not aggravated during his service.  The Court noted that the Board did not reconcile that pes planus was noted as non-disabling upon October 1973 service entrance examination and then was not noted on April 1975 service separation examination, despite recognizing that it was a preexisting condition.  The Court also pointed out that the Board did not take into consideration the Veteran's lay statements that his foot pain began during service and did not explain why the evidence of record did not reflect an increase in disability when service treatment records (STRs) reflected that pes planus required treatment and placement on restricted duty during service.

In order to comply with the Court's decision, the Board finds that remand for a medical examination and opinion is necessary.  In a June 2011 opinion, the VA examiner noted that the Veteran's pes planus was a congenital condition and concluded that pes planus was not worsened by the Veteran's service.  The examiner noted that the only condition superimposed on the congenital condition was tinea pedis.  The examiner discussed the Veteran's STRs and concluded that it was less likely as not that mild pes planus noted on service entrance was permanently aggravated by activities during the Veteran's military service.  The examiner's rationale was that it was noted on entrance examination that the Veteran had mild pes planus and that his condition after service did not require treatment until 2008.  He placed importance on the lack of continuity of care since service and that the Veteran was currently morbidly obese, which he felt was presently the most aggravating factor for the Veteran's feet along with his advancing age and predisposition to developing changes of his feet with the aging process.  

As indicated above, pes planus was noted on October 1973 service entrance examination.  Where a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In an aggravation case, 38 U.S.C.A. § 1153 applies, and the initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability.  If such an increase is established, then the presumption of aggravation arises, and the burden shifts to VA to rebut the presumption of aggravation through clear and unmistakable evidence that such worsening was due to the natural progress of the disease.  38 C.F.R. § 3.306.  The June 2011 VA opinion does not adequately respond to questions pertinent to determining whether bilateral flat feet increased in severity during service.

Furthermore, congenital or developmental defects are not diseases or injuries that are entitled to service connection.  38 C.F.R. § 3.303(c).  However, if superimposed disease or injury occurs to such congenital or developmental defects during service, then service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  Additionally, service connection may be granted for congenital diseases if they were aggravated during service.  Id.  As noted above, the June 2011 VA examiner indicated that the Veteran's flat feet was a congenital condition; however, he did not provide an explanation for this conclusion and it is not clear whether he was concluding that bilateral flat feet was a congenital defect or disease.  

As such, remand is necessary to obtain an opinion that addresses these pertinent medical questions.

The record also reflects the Veteran receives VA treatment at the Winston-Salem Community Based Outpatient Clinic (CBOC).  The most recent treatment records from this facility are from June 2014.  As VA treatment records are constructively of record, updated pertinent records from this facility should be obtained and associated with the claims file on remand.

B.  Bilateral Hearing Loss 

A June 2014 rating decision denied the Veteran's petition to reopen his claim seeking service connection for bilateral hearing loss.  In July 2014, the Veteran filed VA Form 21-0958, Notice of Disagreement (NOD), with this decision.  Since the AOJ has not yet issued a statement of the case (SOC) in this matter, the Board must remand the claim for such issuance.  38 C.F.R. § 19.9(c) (noting that the Board "shall remand" a claim to the AOJ where an appellant has timely filed an NOD and the AOJ has not subsequently granted the claim or issued an SOC (emphasis added)); see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC as to the issue of whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss.  Advise the Veteran and his representative of appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

2.  Obtain any pertinent VA treatment records from the Winston-Salem CBOC from June 2014 to the present.

3.  After completing the development requested in item 2, schedule the Veteran for an appropriate examination of the Veteran's bilateral foot condition.  The entire claims file should be made available to and be reviewed by the examiner (i.e., the Veteran's VBMS eFolder and any relevant records in the Veteran's Virtual VA eFolder). 

Any diagnostic testing deemed necessary should be performed and all findings should be reported in detail.  

The examiner should specifically respond to the following questions:

(A)  Is the Veteran's bilateral flat feet a congenital or developmental "disease," a congenital or developmental "defect", or an acquired disability?

For VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia a congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect").

(B)  If the response to question (A) is that the Veteran's bilateral flat feet is a congenital or developmental "defect", then is it at least as likely as not (50 percent or greater probability) that there was a superimposed injury or disease during service that resulted in additional disability of the feet?

(C)  (1)  If the response to question (A) is that the Veteran's bilateral flat feet is either a congenital or developmental "disease" or an acquired disability, then did the Veteran's preexisting bilateral flat feet increase in severity during his service?

(2)  If the response to question (C)(1) is that there was an increase in the severity of bilateral flat feet during service, then is there clear and unmistakable (obvious or manifest) evidence that the increase was due to the natural progress of bilateral flat feet?

(3)  If the response to question (C)(2) is that there is not clear and unmistakable evidence that the increase in service was due to the natural progress of bilateral flat feet, then is it at least as likely as not (50 percent or greater probability) that any of the Veteran's current bilateral foot conditions, to include tinea pedis, are related to the in-service increase in severity of bilateral flat feet?

For purposes of responding to the above questions, the examiner should consider the Veteran's service treatment records reflecting treatment and profiles for the Veteran's feet in August 1974 and February 1975, and his report of experiencing foot trouble on April 1975 separation examination.  The examiner should also consider the Veteran's lay statements regarding experiencing foot pain in service and since service.

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of service connection for a bilateral foot condition.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




